Citation Nr: 1501330	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO. 12-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to re-open a claim for service connection for a right knee disability.

2. Whether new and material evidence has been received to re-open a claim for service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a coccyx injury.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 and from April 1980 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for a right and left knee disability, and a coccyx injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1994 rating decision denied the Veteran's claim to establish service connection for a right and left knee disability; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.
 
2. Evidence received since the May 1994 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right and left knee disability.





CONCLUSIONS OF LAW

1. The May 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence received to reopen the claim of entitlement to service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Evidence received to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has re-opened and remanded the Veteran's claims of entitlement to service connection for a right and left knee disability, and remanded the claim for service connection for a coccyx injury.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

The Veteran's right and left knee claims were previously denied in the final May 1994 rating decision in part because the evidence did not reflect that the Veteran had a current bilateral knee disability.  The Veteran did not appeal the May 1994 decision nor was additional evidence received during the appeal period.  As such, the May 1994 decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's right and left knees, evidence received and obtained since the May 1994 decision includes the October 2000 private treatment record which reflects a diagnosis of degenerative joint disease (DJD) of the knees.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of a current disability.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a right and left knee disability.  On that basis, the claims are re-opened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right knee disability is re-opened, and to that extent the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left knee disability is re-opened, and to that extent the appeal is granted.


REMAND

After review of the claims file the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran has asserted that his bilateral knee condition and coccyx injury are related to service.  Service treatment records from May 1980 reflect treatment of a right knee injury.  Additionally, a February 1983 treatment record reflects treatment of a left knee injury.

Presently, the Veteran has been diagnosed with degenerative joint disease in both knees.  The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his bilateral knee condition.  As such, remand is necessary to conduct an examination.

Further, evidence of record reflects that the Veteran is currently in receipt of Social Security Disability benefits.  Records from the award of disability benefits have not been associated with the claims file.  Therefore, remand is necessary to request and obtain any Social Security Administration records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request any records associated with the Veteran's disability claim.  

2.  Obtain VA treatment records for the Veteran from November 1992 to the present.  All attempts to obtain these records should be documented in the claims file.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral knee condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence, the examiner is asked to opine as to the following:

If a knee disability is diagnosed, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed knee disability began in service, was caused by service or is otherwise related to service.
A complete rationale must accompany any opinion provided.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


